ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action and a supplementary petition for disciplinary action alleging that respondent Arlie Martin Fundaun committed professional misconduct warranting public discipline, namely, failing to communicate with a client, failing to diligently and expeditiously handle a client matter, making false statements to a client, engaging in the unauthorized practice of law, and failing to cooperate with disciplinary investigations, in violation of Minn. R. Prof. Conduct 1.3, 1.4(a)(3) and (4), 3.2, 4.1, 8.1(b), and 8.4(c) and (d), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent waives his procedural rights under Rule 14, RLPR, and unconditionally admits the allegations in the petition for disciplinary action and the supplementary petition for disciplinary action. The parties jointly recommend that the appropriate discipline is an indefinite suspension for a minimum of 6 months with no right to petition for reinstatement until 30 days before the expiration of the minimum suspension period.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Arlie Martin Fundaun is *426indefinitely suspended from the practice of law, effective immediately, for a minimum of 6 months, with no right to petition for reinstatement until 30 days before the expiration of the minimum suspension period. Respondent may petition for reinstatement pursuant to Rule 18(a) — (d), RLPR. Reinstatement is conditioned on successful completion of the professional responsibility portion of the state bar examination and satisfaction of continuing legal education requirements, pursuant to Rule 18(e), RLPR. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/-
Alan C. Page Associate Justice